In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-09-00139-CR

______________________________



RONALD ALLEN BOAZ, Appellant


V.


THE STATE OF TEXAS, Appellee

 



On Appeal from the 6th Judicial District Court

Red River County, Texas

Trial Court No. CR00053







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Moseley


MEMORANDUM  OPINION


	Ronald Allen Boaz filed pro se a notice of appeal on July 1, 2009, appealing from a judgment
that imposed his sentence on July 14, 2003.  
	A timely notice of appeal is necessary to invoke this Court's jurisdiction.  Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996).  Rule 26.2(a) of the Texas Rules of Appellate Procedure
prescribes the time period in which a notice of appeal must be filed by a defendant in order to perfect
appeal in a criminal case.  A defendant's notice of appeal is timely if filed within thirty days after the
day sentence is imposed or suspended in open court, or within ninety days after sentencing if the
defendant timely files a motion for new trial.  Tex. R. App. P. 26.2(a); Olivo, 918 S.W.2d at 522.  No
motion for new trial was filed.  The last date Boaz could timely file his notice of appeal was
August 13, 2003, thirty days after the day the sentence was imposed in open court.  See Tex. R. App.
P. 26.2(a)(1). 
	Boaz has failed to perfect his appeal.  We dismiss the appeal for want of jurisdiction.


						Bailey C. Moseley
						Justice

Date Submitted:	July 28, 2009
Date Decided:		July 29, 2009

Do Not Publish

e="text-align: justify">                                                                        Jack Carter
                                                                        Justice
 
Date Submitted:          January 24, 2006
Date Decided:             January 25, 2006

Do Not Publish